DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2 (claim 9) and the composition comprising a combination of (i) a bacterial strain comprising a 16S rDNA sequence having at least 97% sequence identity to the nucleic acid sequence of SEQ ID NO: 48, and (ii) a bacterial strain comprising a 16S rDNA sequence having at least 97% sequence identity to the nucleic acid sequence of SEQ ID NO: 72, in the reply filed on 05/04/2022 is acknowledged. 

Claim Status
Claims 9, 42-44, 52, 54-55, 57, 60-61, 75, 78, 80-81, 94, 102, and 110-113 are currently pending. Claims 60-61, 75, 78, 80-81, 94, 102, and 111-113 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 9, 42-44, 52, 54-55, 57, and 110 have been examined on their merits. 

Priority
	The instant application claims benefit to provisional applications 62/596,988 (12/11/2017), 62/616,394 (01/11/2018), 62/626,908 (02/06/2018), 62/643,554 (03/15/2018), 62/703,917 (07/27/2018), and 62/769,461 (11/19/2018). Support for claims 9, 42-44, 52, 54-55, 57, and 110-112 is not found in any of the provisional applications, therefore, these claims are given an effective filing date of 06/09/2020. 

Information Disclosure Statement
There were two information disclosure statements (IDSs) filed on 09/02/2020 and two filed on 05/04/2022 (2 pages). Each document is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in these IDSs have been fully considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9, 42-44, 52, 54-55, 57, and 110 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart. See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B).
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e).
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 9, 42-44, 52, 54-55, 57, and 110 are directed to a composition of matter, which is a statutory category.
	Therefore the answer to this step for claims 9, 42-44, 52, 54-55, 57, and 110 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 9, 42-44, 52, 54-55, 57, and 110 are directed to a composition comprising a combination of bacterial strains comprising 16S rDNA sequences having at least 97% identity with SEQ ID NOs 48 and 72. The specification teaches that these strains are generally isolated from the microbiome of healthy individuals (p. 21, lines 3-7), thus the claims recite natural products. The closest natural counterparts to the instantly claimed microbes are Bacteroides vulgatus and Phascolarctobacterium faecium (p. 100, lines 1-22; p. 108, lines 19-30). The ability to suppress the replication, survival, and/or colonization of one or more pathogenic organisms is an appropriate characteristic. There is no evidence within the specification that the claimed bacterial strains are markedly different from their naturally occurring counterparts.
	Claim 54 is drawn to the composition further comprising a pharmaceutically acceptable excipient. The term “pharmaceutically acceptable excipient” includes compositions such as sterile water (p. 75, lines 26-30). Water is a naturally occurring composition. Thus, the claimed composition is directed to a mixture of natural products and this mixture is not markedly different from the closest natural counterpart.
	Therefore the answer to this prong for claims 9, 42-44, 52, 54-55, 57, and 110 is yes because each claim recites products of nature (laws of nature and natural phenomena).
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
Claims 9 and 110 recite “…16S rDNA sequences having at least 97% sequence identity with nucleic acid sequences…”, this limitation is merely a representation of the genetic code contained within the organisms and does not effect a transformation or reduction of the microorganisms to a different state or thing.
Claim 42 recites “wherein the composition comprises bacterial strains that originate from more than one human donor”. Obtaining organisms from multiple human donors does not effect a transformation or reduction of the microorganisms to a different state or thing.
Claim 44 recites “wherein the composition suppresses the replication, survival, and/or colonization of one or more pathogenic organisms”. This limitation is a recitation of the characteristics possessed by the claimed microorganisms and does not effect a transformation or reduction of the microorganisms to a different state or thing or apply or use the JE to effect a particular treatment or prophylaxis for a disease or medical condition.
	Claim 52 recites “wherein the bacterial strains are lyophilized or spray-dried”. This limitation does not necessarily effect a transformation or reduction of the microorganisms to a different state or thing. Chávarri et al. (“Probiotics”, Chapter 23, IntechOpen: London, 2012, pages 501-540) teaches that spray drying is a process in which a liquid mixture is atomized and subjected to hot air or other gases to obtain a very rapid drying (p. 505, par. 1) and that the technique is “not so useful” for the industrial production of encapsulated probiotics because of low survival rate during drying of the bacteria and low stability upon storage (p. 504, par. 5). Applicant’s specification merely states that spray drying or lyophilization are envisaged embodiments of the invention (p. 74, line 29 through p. 75, line 6) but does not provide any evidence that spray drying or lyophilizing the claimed bacteria causes them to be transformed or reduced into a different state or thing. 
Claims 55 and 57 recite formulation for oral delivery, rectal delivery, and for delivery to the intestine or the colon. These limitations merely require that the composition is suitable for delivery by the claimed routes and to the claimed locations. Therefore, these limitations do not necessarily effect a transformation or reduction of the microorganisms to a different state or thing or apply or use the JE to effect a particular treatment or prophylaxis for a disease or medical condition.
Claims 54, 55, and 57 are drawn to a “pharmaceutical composition”. Applicant defines “pharmaceutical composition” to mean a product that results from the mixing or combining of at least one active ingredient, such as two or more purified bacterial strains, and one or more inactive ingredients, which may include one or more pharmaceutically acceptable excipient (p. 75, lines 16-20). As discussed above, compositions such as sterile water are pharmaceutically acceptable excipients. Therefore, these limitations do not necessarily effect a transformation or reduction of the microorganisms to a different state or thing or apply or use the JE to effect a particular treatment or prophylaxis for a disease or medical condition.
	Therefore the answer to this prong for claim 52 is yes and the answer for claims 9, 42-44, 54-55, 57, and 110 is no.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	Claims 9, 42-43, 57, and 110 do not recite limitations which amount to significantly different than the JE such that they provide an inventive concept.
Claim 44 recites “wherein the composition suppresses the replication, survival, and/or colonization of one or more pathogenic organisms”. It is known within the art that bacteria can suppress the replication, survival or colonization of pathogenic organisms as part of their natural activity (See, for example, paragraph [0005] of US 2016/0271188 A1). Therefore, this is merely well-understood, routine, conventional activity previously known to the industry.
	Claim 52 recites “wherein the bacterial strains are lyophilized or spray-dried”. Chávarri et al. teaches microencapsulation by spray-drying is a “well-established process” and provides a list of probiotic bacteria prepared by spray-drying (p. 507, Table 1 and par. 2). Chávarri et al. further teaches that freeze-drying is useful to dry probiotics previously encapsulated by other techniques and it is most often used to dry probiotics (p. 510, par. 4). Thus, this these limitations are considered to be well-understood, routine, conventional activity previously known to the industry.
	Claims 54-55 and 57 recite “[a] pharmaceutical composition”. Chávarri et al. teaches that probiotic bacteria are used in production of functional foods and pharmaceutical products (p. 501, par. 1). Thus, it is considered that preparing bacteria as “a pharmaceutical composition” is well-understood, routine, conventional activity previously known to the industry.
	Therefore, the answer to step (2B) is no.
Conclusion
Claims 9, 42-44, 52, 54-55, 57, and 110 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 42-44, 52, 54-55, 57, and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US 2016/0271188 A1) in view of Wu et al. (Experimental and Therapeutic Medicine, 2017, Vol. 14, pages 3122-3126).
Berry et al. (hereinafter Berry) provides probiotic compositions containing bacterial species which are suitable to be used in conjunction with one or more prebiotics. Berry teaches that the probiotic composition can be used to prevent, control, or treat diseases, disorders, and conditions, particularly diseases associated with dysbiosis (e.g. gastrointestinal, autoimmune, and inflammatory disorders)([0008]).
Regarding claims 9 and 110, the instant claims are drawn to a composition comprising a combination of bacterial strains comprising 16S rDNA sequences having at least 97% identity with SEQ ID NOs 48 and 72. SEQ ID NO: 48 corresponds to Bacteroides vulgatus (Specification, p. 100, lines 24-45) and SEQ ID NO: 72 corresponds to Phascolarctobacterium faecium (Specification, p. 108, lines 19-30).
Berry teaches that probiotic compositions may be prepared comprising one or at least two types of isolated bacteria, wherein a first and a second type are independently chosen from the species or operational taxonomic units listed in Table 1. And in certain embodiments, the bacterial composition may be prepared wherein the first and second operational taxonomic units (OTUs) are independently characterized by at least 95% sequence identity to the sequences listed ([0738]). Table 1 of Berry provides that species useful in the bacterial composition include Bacteroides sp. 4__3__47FA and Phascolarctobacterium faecium (p. 132; p. 141). An alignment of the disclosed sequences (SEQ ID NOs: 48 and 72) reveals that Bacteroides sp. 4__3__47FAA has a sequence similarity of 99.5% with SEQ ID NO: 48 and Phascolarctobacterium faecium has a sequence similarity of 99.3% with SEQ ID NO: 72 (see Attached “Sequence Alignment.pdf”). Therefore, Berry teaches bacteria having at least 97% sequence identity with SEQ ID NOs 48 and 72 useable for reconstituting, modulating, or creating a beneficial bacterial flora in the gastrointestinal tract ([0020], [0034], [0163], [0280], [0738], claims 23 and 111) and further teaches that while the disclosed Bacteroides sp. 4__3__47FA and Phascolarctobacterium faecium are preferred, one skilled in the art would recognize that other strains can be substituted for the named strains ([0664]). Finally, Berry teaches a need for treatments for autoimmune and inflammatory diseases and to populate a subject’s gastrointestinal tract with a diverse and useful selection of microbiota in order to alter dysbiosis ([0003], [0005]). 
Wu et al. (hereinafter Wu) reviews Phascolarctobacterium faecium and teaches that Phascolarctobacterium spp. are associated with positive moods, and an increasing number of studies propose the benefits of Phascolarctobacterium faecium (p. 3122, right col., par. 2). Wu et al. further explains that Phascolarctobacterium specialize in the utilization of succinate provided by bacteria and Bacteroides are major producers of succinate (p. 3126, left col., par. 1), providing a motivation to try the instantly claimed combination of microorganisms.
Since Berry teaches a list of preferred organisms for treating autoimmune and inflammatory diseases (Table 1) and Wu et al. teaches the beneficial interaction between Phascolarctobacterium and Bacteroides, it would have been obvious for persons having ordinary skill in the art to try the claimed combination of microorganisms. A person having ordinary skill in the art could have pursued the finite number of combinations with a reasonable expectation of success as the instant claims do not require that the claimed composition provides a particular effect, only that the organisms are combined as claimed. This obviousness is based upon the “obvious to try” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(E).
Thus, claims 9 and 110 are considered to be obvious over Berry and Wu.
	Regarding claim 42, as discussed above, Berry in view of Wu makes obvious the composition of claim 9. Berry teaches that in some embodiments the bacteria is isolated from a human source, from the skin, gastrointestinal tract, or fecal matter of the human donor ([0087]). Berry further teaches that the fecal material is obtained from a plurality of mammalian donors ([0088], [0201], [0686]) including pooling from two or more donor subjects ([0683]).
	Regarding claim 43, as discussed above, Berry in view of Wu makes obvious the composition of claim 9. Berry teaches that the bacterial composition may comprise more than two species of bacteria including 36 or more types of microbes ([0733]).
	Regarding claim 44, as discussed above, Berry in view of Wu makes obvious the composition of claim 9. Berry teaches that in certain embodiments, the probiotic composition may treat or alleviate colonization with a pathogen or pathobiont or infection with a drug-resistant pathogen or pathobiont ([0928]).
	Regarding claim 52, as discussed above, Berry in view of Wu makes obvious the composition of claim 9. Berry teaches that in certain embodiments, the microbial composition may comprise lyophilized/freeze-dried microbes ([1039]). Berry gives specific examples of formulations where the composition comprises lyophilized powder in the amount of 1x107 to 1x1012 ([0870], [1150], [1152]).
	Regarding claim 54, as discussed above, Berry in view of Wu makes obvious the composition of claim 9. Berry teaches that the composition may further comprise a pharmaceutically acceptable excipient ([0028]; [0041]; [0327]; [0397]; [0469]; claim 132). With respect to “a pharmaceutical composition”, Berry teaches that in some embodiments, the composition may be formulated as a pharmaceutical composition ([0041]). 
	Regarding claim 55, as discussed above, Berry in view of Wu makes obvious the composition of claim 54. Berry teaches that in some embodiments the preparation is formulated or suitable for oral or rectal administration (i.e. delivery)([0040]-[0041], [0458], [0319], [0387], claim 130).
	Regarding claim 57, as discussed above, Berry in view of Wu makes obvious the composition of claim 54. Berry teaches that the microbial composition may be administered to at least one region of the gastrointestinal tract including the small intestine or large intestine (i.e. colon)([0812], [0832]), therefore it is considered that the composition is formulated for delivery to the intestine or the colon. 
	
Conclusion
No claim is allowed. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651